McCORMlCK, Circuit Judge.
In ¡Ms case we do not deem it, necessary to discuss tke various questions irado ou rois appeal. A careful examination of the case satisfies ns 11m i. as between the bondholders, who joined in ¡mú iieoii relief by the bill, and the Hi. Ihiyne Coal & Iron Company, appellant, the bill proseáis a case of which the circuit court had jurisdiction, and such equities as warranted the court to intervene for the preservation of the trust property, and grant preliminary relief by injunction, as well as by the appointment of a receiver. Tho order appealed from should be affirmed, and the cost of appeal adjudged against the appellant, and it is so ordered.